Citation Nr: 0714028	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-29 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only. 

2.  Entitlement to a special home adaptation grant, or 
specially adaptive housing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel
INTRODUCTION

The veteran had active duty from September 1942 to April 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  A hearing was held before the 
undersigned Veterans Law Judge at the RO in December 2005. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that his service-connected disabilities 
have resulted in the permanent loss of his lower extremities.  
The record contains conflicting medical evidence.  The 
veteran was afforded a VA examination in March 2005.  The 
motor and sensory examinations of the lower extremities were 
reported to be normal.  The strength in the lower extremities 
was also considered normal.  The examiner commented that the 
veteran was able to stand a few minutes and walk 4-5 steps 
without assistance.  However, in January 2006, the veteran 
submitted a statement from his private physician which 
indicates that he was unable to walk on his own.  (The 
veteran sent this information without a waiver of review by 
the RO.)  There is also an earlier private statement 
suggesting a level of impairment at variance with the 
findings reported on the VA examination.

Service connection is in effect for seronegative arthritis, 
rated 100 percent disabling, residuals of a left total hip 
replacement, rated 30 percent disabling, and acne and 
bursitis of the right knee, rated noncompensably disabling.  
He has also been assigned special monthly compensation based 
on the need for regular aid and attendance.  There are 
indications of non-service connected disc and osteoarthritis 
of the lumbar spine.

Moreover, although the report of the March 2005 VA 
examination documented some of the pathology associated with 
the veteran's service-connected disabilities, it did not 
specifically address the criteria intrinsic to the issues on 
appeal.  Critically, there was no determination made as to 
whether the veteran's performance of such acts as balance and 
propulsion could be accomplished equally well by an 
amputation stump with prosthesis, such that it would equate 
his disability to that of "loss of use" of a foot as defined 
at 38 C.F.R. §§ 3.350(a)(2) and 4.63.  Further, the examiner 
did not provide comments on whether there was objective 
evidence of organic changes to support the veteran's 
contentions that he is unable to use his lower extremities 
for locomotion.  Finally, he contends that his condition has 
become much worse since the most recent VA examination.

Given that the level and nature of impairment that the 
veteran has are essential to the current appeal (including 
whether that impairment could equate to "loss of use" of a 
foot), and that the question is a medical one, further 
examination regarding the extent of the veteran's disability 
picture would be helpful. 

Also, while private medical opinions are on file, there is no 
indication that supporting medical records have been 
requested.  These records could help complete the disability 
picture.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request him to provide a list with the 
names and addresses of all physicians 
and/or medical facilities where he has 
been treated for his service-connected 
disabilities.  Attempts should be made to 
obtain all treatment records including the 
private records of Dr. Stanley R. Watson.  
Appellant's assistance in identifying and 
obtaining the records should be requested 
as needed.  If records are not obtained, 
the claims file should contain 
documentation of the attempts made to 
obtain the records.

2.  The veteran should be afforded 
appropriate VA examinations to include 
orthopedic and neurologic findings to 
ascertain the extent of impairment 
attributable to his service-connected 
disabilities of the lower extremities, 
particularly with respect to locomotion 
and any possible loss of use of any 
extremity.  The examiner should report 
whether the veteran has lost the use of 
his lower extremities so as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  (The 
term "preclude locomotion" means a 
necessity for regular and constant use of 
braces, crutches, canes, or a wheelchair 
as a normal mode of locomotion, although 
occasional locomotion by other methods may 
be possible.)  The examiner also should 
report whether the veteran retains 
effective function in either foot or 
whether the veteran would be equally well 
served by an amputation stump at the site 
of election below the knee with use of a 
suitable prosthetic appliance.  The 
determination must be made on the basis of 
the actual remaining function of the foot, 
that is, whether the acts such as balance 
and propulsion can be accomplished equally 
well by an amputation stump with 
prosthesis.  Any indicated tests and 
studies should be performed.  The claims 
folder should be made available to the 
examiner for review in connection with the 
examination, and review of the folder 
should be confirmed by the examiner.  If 
the impairment is attributed to non-
service connected disc or other pathology 
that too should be identified with medical 
support set out.

3.  Thereafter, the RO should review the 
claims file to ensure that requested 
development has been completed and 
readjudicate the claims set forth on the 
title page.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




